 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   DARLA BERRY,                                         Civil No. 3:19-CV-05445-BAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge (ALJ) will:

18      •     offer the claimant the opportunity for a de novo hearing;

19      •     consider the evidence submitted with the claimant’s request for review;

20      •     reevaluate the opinion evidence;

21      •     reevaluate the claimant’s alleged symptoms;

22      •     reassess the claimant’s residual functional capacity and provide rationale for the assessed

23            limitations; and

24      •     as necessary, obtain supplemental vocational expert evidence at step five.
     Page 1         ORDER - [3:19-CV-05445-BAT]
 1
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 2
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 3
     U.S.C. § 1920, upon proper request to this Court.
 4
              DATED this 5th day of December, 2019.
 5

 6
                                                           A
                                                           BRIAN A. TSUCHIDA
 7
                                                           Chief United States Magistrate Judge
 8

 9
     Presented by:
10
     s/ Danielle R. Mroczek
11
     DANIELLE R. MROCZEK
     Special Assistant U.S. Attorney
12
     Office of the General Counsel
     Social Security Administration
13
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14
     Telephone: (206) 615-2946
     Fax: (206) 615-2531
15
     danielle.mroczek@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05445-BAT]
